Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered March 15, 1993, convicting him of murder in the second degree, attempted murder in the second degree (three counts), assault in the first degree, criminal possession of a weapon in the second degree (two counts), and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The facts of this case are set forth in the decision on the appeal of the codefendant Sterling Davis (see, People v Davis, 220 AD2d 682).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The Supreme Court properly permitted police officers to testify that the defendant fled from them on two occasions when they approached him, as the officers’ testimony tended to establish consciousness of guilt (see, People v Yazum, 13 NY2d 302; People v DeGina, 140 AD2d 537, 538; People v Shepherd, 176 AD2d 369, 370; People v Gaines, 158 AD2d 540).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Mangano, P. J., Miller, Ritter and Pizzuto, JJ., concur.